DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Howard Levy (reg. 55,378) on 8/16/2022.

The application has been amended as follows: 
1. 	(Currently Amended) A heating, ventilation and air-conditioning (HVAC) system for a structure, comprising one or more of: 
an outdoor unit disposed at an exterior of the structure;
an indoor unit disposed at an interior of the structure;
a thermostat, which is wirelessly communicative with a cloud computing element and with each of the outdoor and indoor units, 
the thermostat acting as a gateway between the cloud computing element and the outdoor and indoor units; and
wherein: 
various operations of each of the outdoor and indoor units are controllable to maintain desired environmental conditions in the interior of the structure, and 
the outdoor and indoor units each comprising: 
a processing element configured to control equipment operations in accordance with control software and to generate and store diagnostic information; and 
a wireless transceiver, which is wirelessly communicative with the thermostat and with the cloud computing element, by which the control software is updated and the diagnostic information is accessed via  direct wireless communications between the processing element and the cloud computing element and via indirect wireless communications between the processing element, the thermostat and the cloud computing element in response to automatic commands from the cloud computing element to update the control software and to access the diagnostic information.

18. 	(Currently Amended) A method of operating a heating, ventilation and air-conditioning (HVAC) system for a structure, which comprises a thermostat, an outdoor unit and an indoor unit, the method comprising: 
providing the thermostat as a gateway between the cloud computing element and the outdoor and indoor units;
establishing direct wireless communications between a cloud computing element and the outdoor unit; Docket No.: 99278US02 (U301405US2)Page 5 of 8Application Serial No: 16/760,232 In Reply to Office Action dated February 9, 2022 
establishing direct wireless communications between the cloud computing element and the indoor unit; 
establishing indirect wireless communications between the thermostat, the cloud computing element and the outdoor unit; 
establishing indirect wireless communications between the thermostat, the cloud computing element and the indoor unit; 
updating control software and accessing diagnostic information of the outdoor unit via the direct and the indirect wireless communications in response to automatic commands from the cloud computing element to update the control software and to access the diagnostic information of the outdoor unit; and 
updating control software and accessing diagnostic information of the indoor unit via the direct and the indirect wireless communications in response to automatic commands from the cloud computing element to update the control software and to access the diagnostic information of the indoor unit.

19. 	(Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest, individually or in combination, a cloud computing element, directly and indirectly through a thermostat, updating control software and accessing diagnostic information of an indoor unit and an outdoor unit in response to automatic commands, in combination with the remaining limitations as set forth in each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119